Citation Nr: 0032232	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


REMAND

Recent VA treatment records and reports of VA examinations 
show that the veteran has been treated for/diagnosed with 
various psychiatric disabilities, including PTSD, major 
depression, dysthymic disorder, and bipolar disorder.  He 
also demonstrates antisocial personality traits and is being 
followed for alcohol dependence.  His global assessment of 
functioning (GAF) codes have ranged from 45 to 65; however, 
the symptoms and degree of disability attributable, 
specifically, to PTSD are unclear. (GAF is a numerical code 
which reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders  32 (4th ed. 1994) 
[DSM-IV].) 

VA outpatient records, dated in April 1999, show that the 
veteran was employed full-time by Prime Star Satellite.  
During VA outpatient treatment in August 1999 he reported 
that he worked sporadically selling satellite dishes.  During 
his hearing at the RO in February 2000, he testified that he 
had held many jobs but that he had not been working in a 
while.  He noted that PTSD had caused him to have problems 
getting along with certain people.  The record is negative 
for a recent work history or for any information from his 
former employers.
In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any such records 
in his possession.  Any failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder. 

2.  The RO should contact the veteran and 
request that he provide a history of his 
recent employment, including, but not 
limited to, the name and address of his 
present employer and of any former 
employers, such as Prime Star Satellite.  
After acquiring all necessary 
authorization from the veteran, the RO 
should contact the veteran's employer and 
any recent former employers and request 
copies of all documents associated with 
time lost or other job-related difficulty 
associated with the veteran's service-
connected PTSD.  Such documents should 
include, but are not limited to, records 
associated with any termination of the 
veteran's employment; medical records; 
attendance records; job descriptions; 
duty limitations; job changes; reports of 
disciplinary action; counseling 
statements; customer letters; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employer does not have such documents, 
the RO should request that the 
employer/former employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his PTSD.  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  With respect to each of the 
symptoms identified in the criteria for 
evaluating mental disorders (38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000)), 
the examiner should indicate whether such 
symptom is a symptom of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD 
should be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examiner should provide a 
GAF code based specifically upon the PTSD 
and provide an explanation of the 
significance of the code assigned.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
PTSD, to include whether it renders the 
veteran unemployable.  The rationale for 
all opinions expressed should be 
provided.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
PTSD.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

